Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both interconnect substrate and package substrate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interconnect bus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-12, 15-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kierse (US 20140117473 A1).
Regarding Claim 1, Kierse teaches: A microphone package (Figs. 1A-1D) comprising: an interconnect substrate (Fig. 4A and ¶ [0074]; ¶ [0040]: “The package substrate 31 can be any suitable substrate, including, e.g., a printed circuit board (PCB) substrate, a ceramic substrate, or a metal substrate, such as a molded leadframe. The package substrate 31 shown in FIGS. 1A and 1B can include conductive paths, such as internal conductive traces, to route signals received from the components within the package 1.”); a microphone transducer coupled with the substrate (microphone die 33; ¶ ; and a lid overlying the microphone transducer (Fig. 1D: body 2), wherein at least a portion of the lid is spaced from the substrate, defining an acoustic chamber for the microphone transducer (cavity 9), wherein the lid comprises a stratum of conductive material having anisotropic conductivity (¶ [0045]: “In some embodiments, an electrically conductive shielding layer 11 can be formed within the housing body 2. As shown in FIGS. 1A and 1B, the shielding layer 11 can be embedded within the body 2 and can extend through the base 5 and the wall 10. The shielding layer 11 can thereby substantially enclose the microphone die 33 and other components in the cavity 9. The shielding layer 11 can be a continuous layer or a web of lines that act as a Faraday cage to isolate the package 1 from unwanted electromagnetic interference (EMI) that can disrupt signals detected by the microphone package 1. As noted, the shielding layer 11 can be formed as a conductive sheet or as a mesh that includes a matrix of metallic segments formed in the housing body 2. The shielding layer 11 can also include openings or apertures therein (or voids within the mesh) that allow signal wires to pass through the shielding layer 11 without shorting to the shielding layer 11. In some embodiments, the shielding layer 11 can electrically couple to ground by way of one or more of the leads 37 and/or 25”).
Regarding Claim 2, Kierse teaches: wherein the lid comprises a non-conductive substrate and wherein the stratum of conductive material comprises a conformal coating overlying the non-conductive substrate (¶ [0057]-[0064]).
Regarding Claim 3, Kierse teaches: wherein the stratum of conductive material comprises a plurality of discrete members (Fig. 3D, 3E: shielding conductor 17), wherein each respective member is electrically coupled with at least one corresponding electrical connection (i.e. to the ground at the base of the package).
Regarding Claim 5, Kierse teaches: wherein the at least one corresponding electrical connection comprises a common ground pad, wherein each discrete member is electrically coupled with the common ground pad (such as grounding 37).
Regarding Claim 6, Kierse teaches: wherein the stratum of conductive material comprises a unitary construct defining a plurality of apertures (Fig. 3F-2: 17 with apertures 13).
Regarding Claim 8, Kierse teaches: wherein the interconnect substrate defines a ground plane, wherein the stratum of conductive material is electrically coupled with the ground plane, defining a Faraday cage around the acoustic chamber (¶ [0045]).
Regarding Claim 9, Kierse teaches: A microphone module (Figs. 1A-1D), comprising: an interconnect substrate having a plurality of electrical conductors (Fig. 4A and ¶ [0074]; ¶ [0040]: “The package substrate 31 can be any suitable substrate, including, e.g., a printed circuit board (PCB) substrate, a ceramic substrate, or a metal substrate, such as a molded leadframe. The package substrate 31 shown in FIGS. 1A and 1B can include conductive paths, such as internal conductive traces, to route signals received from the components within the package 1.”); a microphone package having a package substrate (substrate 31), a microphone transducer and a processing device coupled with the package substrate (33 and 35, respectively), and a lid defining a chamber at least partially enclosing the microphone transducer and the processing device (Fig. 1D: body 2 encloses 33, 35 creating chamber 9), wherein the chamber is bounded in part by the package substrate (as shown), wherein the package substrate electrically couples the microphone transducer, the processing device, or both, with at least one of the interconnect substrate's electrical conductors (¶ [0040]: “The package substrate 31 can be any suitable substrate, including, e.g., a printed circuit board (PCB) substrate, a ceramic substrate, or a metal substrate, such as a molded leadframe. The package substrate 31 shown in FIGS. 1A and 1B can include , wherein the lid comprises a patterned conductor, wherein the patterned conductor is non-continuous in at least one direction (¶ [0045]: “In some embodiments, an electrically conductive shielding layer 11 can be formed within the housing body 2. As shown in FIGS. 1A and 1B, the shielding layer 11 can be embedded within the body 2 and can extend through the base 5 and the wall 10. The shielding layer 11 can thereby substantially enclose the microphone die 33 and other components in the cavity 9. The shielding layer 11 can be a continuous layer or a web of lines that act as a Faraday cage to isolate the package 1 from unwanted electromagnetic interference (EMI) that can disrupt signals detected by the microphone package 1. As noted, the shielding layer 11 can be formed as a conductive sheet or as a mesh that includes a matrix of metallic segments formed in the housing body 2. The shielding layer 11 can also include openings or apertures therein (or voids within the mesh) that allow signal wires to pass through the shielding layer 11 without shorting to the shielding layer 11. In some embodiments, the shielding layer 11 can electrically couple to ground by way of one or more of the leads 37 and/or 25”; examples of the conductor are shown in Fig. 3).
Regarding Claim 10, Kierse teaches: wherein the lid further comprises a molded and electrically insulative member coupled with the patterned conductor (¶ [0057]-[0064]).
Regarding Claim 11, Kierse teaches: wherein the patterned conductor comprises one or more of a metal mesh (¶ [0045]: “As noted, the shielding layer 11 can be formed as a conductive sheet or as a mesh that includes a matrix of metallic segments formed in the housing body 2.”), a stamped metal plate and a metal plating.
Regarding Claim 12, Kierse teaches: wherein the patterned conductor comprises a plurality of electrically conductive members (¶ [0057]-[0064]; Fig. 3D, 3E).
Regarding Claim 15, Kierse teaches: wherein the patterned conductor comprises an electrically conductive member defining a plurality of apertures so arranged as to inhibit formation of eddy currents within the electrically conductive member when the electrically conductive member is exposed to electromagnetic radiation (¶ [0045]: As noted, the shielding layer 11 can be formed as a conductive sheet or as a mesh that includes a matrix of metallic segments formed in the housing body 2. The shielding layer 11 can also include openings or apertures therein (or voids within the mesh) that allow signal wires to pass through the shielding layer 11 without shorting to the shielding layer 11. In some embodiments, the shielding layer 11 can electrically couple to ground by way of one or more of the leads 37 and/or 25”; examples of the conductor are shown in Fig. 3).
Regarding Claim 16, Kierse teaches: wherein the package substrate comprises a ground plane and the patterned conductor is electrically coupled with the ground plane (¶ [0045]).
Regarding Claim 18, Kierse teaches: An electronic device, comprising: a processor, a memory, and an interconnect bus (¶ [0097]: “Devices employing the above described schemes can be implemented into various electronic devices. Examples of the electronic devices can include, but are not limited to, consumer electronic products, parts of the consumer electronic products, electronic test equipment, etc. Examples of electronic products can include, but are not limited to, a mobile phone, a telephone, a computer, a hand-held computer, a personal digital assistant (PDA), an automobile, a multi-functional peripheral device, medical devices (such as hearing aids), etc. Further, the electronic device can include unfinished products” At least the mobile phone would have a processor, memory and interconnect bus, i.e. a PCB or substrate, for connecting to the microphone claimed below); and a microphone package having a package substrate (substrate 31), a microphone transducer (33), a processing device coupled with microphone transducer and the package substrate (35; ¶ [0040]: “The package substrate 31 can be any suitable substrate, including, e.g., a printed circuit board (PCB) substrate, a ceramic substrate, or a metal substrate, such as a molded leadframe. The package substrate 31 shown in FIGS. 1A and 1B can include conductive paths, such as internal conductive traces, to route signals received from the components within the package 1.”), and a lid defining a chamber at least partially enclosing the microphone transducer and the processing device (Fig. 1D: body 2 encloses 33, 35 creating chamber 9), wherein the interconnect bus operatively couples the processing device with the processor and the memory (the electronic device having a PCB or some other interconnect bus would necessarily connect to the substrate of the microphone package); wherein the lid comprises a patterned conductor having anisotropic conductivity (¶ [0045]: “In some embodiments, an electrically conductive shielding layer 11 can be formed within the housing body 2. As shown in FIGS. 1A and 1B, the shielding layer 11 can be embedded within the body 2 and can extend through the base 5 and the wall 10. The shielding layer 11 can thereby substantially enclose the microphone die 33 and other components in the cavity 9. The shielding layer 11 can be a continuous layer or a web of lines that act as a Faraday cage to isolate the package 1 from unwanted electromagnetic interference (EMI) that can disrupt signals detected by the microphone package 1. As noted, the shielding layer 11 can be formed as a conductive sheet or as a mesh that includes a matrix of metallic segments formed in the housing body 2. The shielding layer 11 can also include openings or apertures therein (or voids within the mesh) that allow signal wires to pass through the shielding layer 11 without shorting to the shielding layer 11. In some embodiments, the shielding layer 11 can electrically couple to ground by way of one or more of the leads 37 and/or 25”; examples of the conductor are shown in Fig. 3).
Regarding Claim 19, Kierse teaches: wherein the lid further comprises a molded and electrically non-conductive member coupled with the patterned conductor (¶ [0057]-[0064]).
Regarding Claim 20, Kierse teaches: wherein the interconnect bus comprises a ground connection, wherein the package substrate comprises a ground plane electrically coupled with the ground connection, and wherein the patterned conductor is electrically coupled with the ground plane, electrically coupling the patterned conductor with the ground connection of the interconnect bus (as above, the ground from the PCB or substrate of the electronic device would couple to the ground of the patterned conductor via the substrate of the microphone package).
Allowable Subject Matter
Claim 4, 7, 13-14, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651